Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Isla Dorene Weber, ) Date: November 20, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-641

) Decision No. CR1696
The Inspector General. )
)

DECISION

Pursuant to section 1128(b)(4) of the Social Security Act (Act), the Inspector General
(1.G.) has excluded Petitioner, Isla Dorene Weber, from participation in Medicare,
Medicaid, and all federal health care programs until she obtains a valid Florida nursing
license. Petitioner appeals. I find that Petitioner’s Florida nursing license was revoked
for reasons bearing on her professional competence and performance, so the I.G.
appropriately excluded her from program participation.

Discussion

In a letter dated May 31, 2007, the I.G. advised Petitioner that she was excluded from
participation in Medicare, Medicaid, and all federal health care programs because her
license to provide health care as a practical nurse in the State of Florida had been
revoked, suspended or otherwise lost or was surrendered while a formal disciplinary
proceeding was pending before the Florida Board of Nursing (State Board) for reasons
bearing on her professional competence, professional performance, or financial integrity.
LG. Ex. 1, at 1. Petitioner timely requested review and the matter has been assigned to
me for resolution.
2

I held a telephone prehearing conference on August 30, 2007, during which Petitioner
conceded that her state license has been revoked, but contested whether that revocation
was related to her professional competence, professional performance, or financial
integrity. Order and Schedule for Filing Briefs and Documentary Evidence (Order) at 1
(August 31, 2007). During that conference I noted that, based on the documentation and
the representations of the parties, it appeared that the dispute here is legal, not factual, so
the matter could be resolved based on the written record, without need for an in-person
hearing. I directed the parties to include with their submissions a request for an in-person
hearing if they believed that material facts are in dispute, and such testimony is necessary.
Order at 2. Neither party has suggested that an in-person hearing is necessary.

The I.G. has submitted four exhibits (1.G. Exs. 1-4). Petitioner included with her
submission a number of documents, none marked as exhibits. We have therefore marked
her documents as P. Exs. 1-3. I admit into evidence I.G. Exs. 1-4 and P. Exs. 1-3.

1. Because the state licensing authority suspended Petitioner’s nursing
license for reasons bearing on her professional competence or
performance, the I.G. may appropriately exclude her from participation in
Medicare, Medicaid, and other federally funded health care programs.'

The statute authorizes the Secretary to exclude from participation in any federal health
care program an individual whose license to provide health care “has been revoked or
suspended by any State licensing authority” for reasons bearing on the individual’s
“professional competence, professional performance, or financial integrity.” Act,

§ 1128(b)(4)(A). See also 42 C.F.R. § 1001.501.

The record establishes that, by order dated October 27, 2006, the State Board revoked
Petitioner’s nursing license, based on charges that she abandoned her patients, and was
non-compliant with the Intervention Project for Nurses. I.G. Ex. 3. According to the
order “her continued practice of nursing represents a threat to the public health and
safety.” Jd. at 2.

Petitioner does not deny the State Board’s actions, but challenges the facts underlying the
State Board’s conclusions. She also complains that she attempted to contest the license
revocation, but was told that it was too late.

' My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions of this opinion.
3

Iam bound by the State Board’s final determination. Where, as here, an exclusion is
based on the existence of a determination made by another governmental agency, the
basis for the underlying determination is not reviewable. 42 C.F.R. § 1001.2007(d); Roy
Cosby Stark, DAB No. 1746 (2000). I am required to determine the reasons for the State
Board’s actions, but not whether its reasoning was valid. Here, the State Board
unquestionably revoked Petitioner’s nursing license because of her professional
competence and performance. I must therefore sustain the exclusion.

2. The exclusion period may not be less than the period during which
Petitioner’s nursing license is revoked.

Neither I nor the I.G. have much discretion in determining the duration of an exclusion
under section 1128(b)(4), since that duration is set by statute. For a person excluded
under section 1128(b)(4), the statute requires that the period of exclusion “shall not be
less than the period during which the individual’s or entity’s license. . .is. ..revoked.”
Act, section 1128(c)(3)(E). I therefore have no authority to change the length of the
exclusion period. Tracey Gates, R.N., DAB No. 1768, at 9 (2001).

Conclusion

For the above reasons, I conclude that the I.G. properly excluded Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs so long as
her nursing license is revoked.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

